MILLER, Judge,
dissenting.
In my view, a four-year limitation period presents a reasonable opportunity to assert claims for support. Limitation periods are, of necessity, arbitrary in the extinguishment of lawful rights. I interpret Pickett, supra, and Young, supra, as requiring only that the limitation period be sufficient to provide a reasonable opportunity of presenting support claims, thereby lessening any discrimination arising from the circumstances of birth. Neither Pickett nor Young can be interpreted as discounting the value of limitation statutes in aiding the settlement of human affairs.
I would reverse the decision of the Jefferson Circuit Court.